   Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 1 of 8 PageID #: 54




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: E. I. DU PONT DE NEMOURS AND
COMPANY C−8 PERSONAL INJURY
LITIGATION                                                                            MDL No. 2433



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −119)



On April 8, 2013, the Panel transferred 7 civil action(s) to the United States District Court for the
Southern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 939 F.Supp.2d 1374 (J.P.M.L. 2013). Since that time, 3,449 additional action(s) have
been transferred to the Southern District of Ohio. With the consent of that court, all such actions
have been assigned to the Honorable Edmund A. Sargus, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Ohio and assigned to Judge
Sargus.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Ohio for the reasons stated in the order of April 8, 2013, and, with the consent
of that court, assigned to the Honorable Edmund A. Sargus, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



         Dec 29, 2020                                 John W. Nichols
                                                      Clerk of the Panel
  Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 2 of 8 PageID #: 55




IN RE: E. I. DU PONT DE NEMOURS AND
COMPANY C−8 PERSONAL INJURY
LITIGATION                                                              MDL No. 2433



                  SCHEDULE CTO−119 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.      CASE CAPTION


WEST VIRGINIA SOUTHERN

  WVS       2       20−00695      Smith v. E. I. du Pont de Nemours and Company
  WVS       2       20−00765      Cain v. E. I. du Pont de Nemours and Company
  WVS       2       20−00799      Somerville v. E. I. du Pont de Nemours and Company
        Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 3 of 8 PageID #: 56


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

                                          United States

                     United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 12/29/2020 at 8:32 AM EST and filed on 12/29/2020
Case Name:           IN RE: E. I. du Pont de Nemours and Company C-8 Personal Injury Litigation
Case Number:         MDL No. 2433
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-119)
Finalized on 12/29/20. Please see pleading ([551] in MDL No. 2433, 4 in WVS/2:20-cv-
00695, 4 in WVS/2:20-cv-00765, 4 in WVS/2:20-cv-00799).

As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

Case Name:       Somerville v. E. I. du Pont de Nemours and Company
Case Number:     WVS/2:20-cv-00799
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-119)
Finalized on 12/29/20. Please see pleading ( [551] in MDL No. 2433, 4 in WVS/2:20-cv-
00695, 4 in WVS/2:20-cv-00765, 4 in WVS/2:20-cv-00799).
        Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 4 of 8 PageID #: 57


As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

Case Name:       Smith v. E. I. du Pont de Nemours and Company
Case Number:     WVS/2:20-cv-00695
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-119)
Finalized on 12/29/20. Please see pleading ( [551] in MDL No. 2433, 4 in WVS/2:20-cv-
00695, 4 in WVS/2:20-cv-00765, 4 in WVS/2:20-cv-00799).

As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

Case Name:       Cain v. E. I. du Pont de Nemours and Company
Case Number:     WVS/2:20-cv-00765
Filer:
Document Number: No document attached

Docket Text:
         Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 5 of 8 PageID #: 58


***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-119)
Finalized on 12/29/20. Please see pleading ( [551] in MDL No. 2433, 4 in WVS/2:20-cv-
00695, 4 in WVS/2:20-cv-00765, 4 in WVS/2:20-cv-00799).

As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

No public notice (electronic or otherwise) sent because the entry is private
         Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 6 of 8 PageID #: 59


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND
to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                            United States

                       United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 12/29/2020 at 8:30 AM EST and filed on 12/29/2020
Case Name:           IN RE: E. I. du Pont de Nemours and Company C-8 Personal Injury Litigation
Case Number:         MDL No. 2433
Filer:
Document Number: 551

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-119) - 3 action(s) re: pldg. ([549] in
MDL No. 2433, 2 in WVS/2:20-cv-00695, 2 in WVS/2:20-cv-00765, 2 in WVS/2:20-cv-00799)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

Case Name:       Somerville v. E. I. du Pont de Nemours and Company
Case Number:     WVS/2:20-cv-00799
Filer:
Document Number: 4

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-119) - 3 action(s) re: pldg. ( [549] in
MDL No. 2433, 2 in WVS/2:20-cv-00695, 2 in WVS/2:20-cv-00765, 2 in WVS/2:20-cv-00799)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

Case Name:           Smith v. E. I. du Pont de Nemours and Company
Case Number:         WVS/2:20-cv-00695
         Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 7 of 8 PageID #: 60


Filer:
Document Number: 4

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-119) - 3 action(s) re: pldg. ( [549] in
MDL No. 2433, 2 in WVS/2:20-cv-00695, 2 in WVS/2:20-cv-00765, 2 in WVS/2:20-cv-00799)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)

Case Name:       Cain v. E. I. du Pont de Nemours and Company
Case Number:     WVS/2:20-cv-00765
Filer:
Document Number: 4

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-119) - 3 action(s) re: pldg. ( [549] in
MDL No. 2433, 2 in WVS/2:20-cv-00695, 2 in WVS/2:20-cv-00765, 2 in WVS/2:20-cv-00799)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 12/29/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00695, WVS/2:20-cv-00765, WVS/2:20-cv-
00799 (TF)


MDL No. 2433 Notice has been electronically mailed to:

MDL No. 2433 Notice will not be electronically mailed to:

WVS/2:20-cv-00799 Notice has been electronically mailed to:

Harry G. Deitzler      hgdeitzler@hpcbd.com

R. Edison Hill    rehill@hpcbd.com, plbice@hpcbd.com

Niall A Paul     npaul@spilmanlaw.com

Larry A. Winter       lwinter@wjh-law.com

Clifford F. Kinney, Jr     ckinney@spilmanlaw.com, sburch@spilmanlaw.com, swalker@spilmanlaw.com

James C. Walls, III      jwalls3@spilmanlaw.com

WVS/2:20-cv-00799 Notice will not be electronically mailed to:
         Case 2:20-cv-00799 Document 4 Filed 12/29/20 Page 8 of 8 PageID #: 61


WVS/2:20-cv-00695 Notice has been electronically mailed to:

Harry G. Deitzler      hgdeitzler@hpcbd.com

R. Edison Hill    rehill@hpcbd.com, plbice@hpcbd.com

Niall A Paul     npaul@spilmanlaw.com

Larry A. Winter       lwinter@wjh-law.com

Clifford F. Kinney, Jr     ckinney@spilmanlaw.com, sburch@spilmanlaw.com, swalker@spilmanlaw.com

James C. Walls, III      jwalls3@spilmanlaw.com

WVS/2:20-cv-00695 Notice will not be electronically mailed to:

WVS/2:20-cv-00765 Notice has been electronically mailed to:

Harry G. Deitzler      hgdeitzler@hpcbd.com

R. Edison Hill    rehill@hpcbd.com, plbice@hpcbd.com

Niall A Paul     npaul@spilmanlaw.com

Larry A. Winter       lwinter@wjh-law.com

Clifford F. Kinney, Jr     ckinney@spilmanlaw.com, sburch@spilmanlaw.com, swalker@spilmanlaw.com

James C. Walls, III      jwalls3@spilmanlaw.com

WVS/2:20-cv-00765 Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=12/29/2020] [FileNumber=1033330-0
] [3d1c342f59b939c07e0a63f8555d10606f30943a2c0f3b21ad8c4138329b0709352
9580a6273b12c12801f8dd69454854d7c4eefe27a72393e3aa61a4fbd003b]]
